DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soeda (JP2017-40543A) [English translation provided by applicant] in view of Ogawa (JP01-248070A) [English translation provided by applicant].

    PNG
    media_image1.png
    594
    486
    media_image1.png
    Greyscale


Regarding claim 1, Soeda discloses [see Fig.  2] a soft error inspection (device 1) method for a semiconductor device (semiconductor device 40), comprising: irradiating and scanning [via electron gun 11 of the scanning electron microscope (SEM) body 10] the semiconductor device (40) with a laser beam or an electron beam (used by the prior art) [see paragraph [0042] for details]; and measuring and storing [via device control unit 30 with SEM control unit 15 and detection unit 20] inversion for each of areas irradiated with the laser beam or the electron beam (used by the prior art) of the semiconductor device (40) [see paragraphs [0053]-[0057] for details]. However, the prior art does not disclose measuring and storing a time of bit inversion as claimed. Ogawa discloses [see Fig. 1] a soft error inspection (box 9) method for a semiconductor device (semiconductor device 1), comprising:  irradiating and scanning [via ray source 3] the semiconductor device (1); and measuring and storing [via combination of checking device 6, detecting means 7 and tester means 8] a time of bit inversion for each of Further, Ogawa teaches that the addition of measuring and storing a time of bit inversion is advantageous because it helps determine the particle energy at the time of occurrence of a malfunction during the accelerated lifetime evaluation test, it is possible to simultaneously measure the particle energy and to shorten the measurement time. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Soeda by adding measuring and storing a time of bit inversion as taught by Ogawa in order to determine the particle energy at the time of occurrence of a malfunction and simultaneously measure the particle energy to shorten the measurement time.
Regarding claim 4, Ogawa discloses an area to be used in the semiconductor device (1) is set on a basis of information on the time of bit inversion measured [see translation pages 3-5 for details].
Regarding claim 5, Ogawa discloses the area to be used is set corresponding to an elapsed time or a purpose of use [see translation pages 3-5 for details].
Regarding claim 7, Ogawa discloses quality of the semiconductor device (1) is determined on a basis of information on the time of bit inversion measured [see translation pages 3-5 for details].
Regarding claim 8, Soeda discloses the semiconductor device (40) is two-dimensionally scanned and irradiated [via electron gun 11 of the scanning electron microscope (SEM) body 10] with the laser beam or the electron beam (used by the prior art) in each of the areas irradiated is measured and stored [via device control unit 30 with SEM control unit 15 and detection unit 20 see paragraphs [0053]-[0057] for details].  However, the prior art does not 
Regarding claim 9, Soeda discloses [see Fig. 2 above] a soft error inspection apparatus (device 1) comprising: a stage (stage 12) on which a semiconductor device (semiconductor device 40) is set; an irradiation source (electron gun 11) configured to emit a laser beam or an electron beam (used by the prior art) radiated to the semiconductor device (40); a measuring device (detection unit 20) coupled to the semiconductor device (40) [via electrode head 21] and configured to measure bit inversion in areas irradiated with the laser beam or the electron beam; a processor (device control unit 30) configured to store for each of the areas irradiated with the laser beam or the electron beam, of the semiconductor device (40) measured by the measuring device (20) in a memory (storage unit 32). However, the prior art does not disclose measuring and storing a time of bit inversion as claimed. Ogawa discloses [see Fig. 1] a soft error inspection (box 9) method for a semiconductor device (semiconductor device 1), comprising:  irradiating and scanning [via ray source 3] the semiconductor device (1); and measuring and storing [via combination of checking device 6, detecting means 7 and tester means 8] a time of bit inversion for each of areas irradiated with the laser beam or the electron beam of the semiconductor device (1) [see translation pages 3-5 for details]. Further, Ogawa teaches that the addition of measuring and storing a time of bit inversion is advantageous because it helps determine the particle energy at the time of occurrence of a malfunction during the accelerated lifetime evaluation test, it is possible to simultaneously measure the particle energy and to shorten the measurement time. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of 
Regarding claim 11, Soeda discloses a soft error inspection system (device 1) comprising: a soft error inspection apparatus (scanning electron microscope body 10); a display device (display unit 33) coupled the soft error inspection apparatus (10) [via control unit 30]; and an input device (power supply 22) coupled the soft error inspection apparatus , wherein the soft error inspection apparatus (10) comprising: a stage (stage 12) on which a semiconductor device (semiconductor device 40) is set; an irradiation source (electron gun 11) configured to emit a laser beam or an electron beam (used by the prior art) radiated to the semiconductor device (40); a measuring device (detection unit 20) coupled to the semiconductor device (40) [via electrode head 21] and configured to measure bit inversion in areas irradiated with the laser beam or the electron beam; a processor (device control unit 30) configured to store for each of the areas irradiated with the laser beam or the electron beam, of the semiconductor device (40) measured by the measuring device (20) in a memory (storage unit 32). However, the prior art does not disclose measuring and storing a time of bit inversion as claimed. Ogawa discloses [see Fig. 1] a soft error inspection (box 9) method for a semiconductor device (semiconductor device 1), comprising:  irradiating and scanning [via ray source 3] the semiconductor device (1); and measuring and storing [via combination of checking device 6, detecting means 7 and tester means 8] a time of bit inversion for each of areas irradiated with the laser beam or the electron beam of the semiconductor device (1) [see translation pages 3-5 for details]. Further, Ogawa teaches that the addition of measuring and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 2-3, 6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the primary reason for the allowance of the claim is due to the soft error inspection method comprising calculating an endurance time by multiplying the time of bit inversion stored, by a predetermined acceleration factor. Since claim 3 depends from claim 2, it also has allowable subject matter.
Regarding claim 6, the primary reason for the allowance of the claim is due to the soft error inspection method comprising information regarding the area to be used or the time of 
Regarding claims 10 and 12, the primary reason for the allowance of the claims is due to the soft error inspection apparatus comprising the processor calculates an endurance time by multiplying the time of bit inversion stored, by a predetermined acceleration factor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858